Title: From George Washington to Benjamin Harrison, 18 December 1785
From: Washington, George
To: Harrison, Benjamin



My Dr Sir,
Mount Vernon 18th Decr 1785.

I have had the honor to receive your letter of the 7th inst: enclosing an Act of the General Assembly, which passed at my request.
This new proof of the confidence repos’d in me by my Country, lays me under additional obligations to it; and I am equally

sensible of its favors, and the polite & friendly wishes with which you accompanied the act.
If the etiquette of business makes it necessary for me officially to acknowledge the receipt of this Act, let me entreat you my Dr Sir, to offer to the House in my behalf but in your own words, the grateful sense I have of its goodness upon this occasion, with assurances that the confidence reposed in me, shall not intentionally be abused. With great esteem &c. &c: I am

G: Washington

